Citation Nr: 1753930	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for psoriatic arthritis.

3.  Entitlement to an initial rating higher than 10 percent for psoriasis.

4.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, the Veteran provided testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the Board has expanded the service connection claim for PTSD as reflected on the title page of this decision.

The claim for TDIU is inferred with the claims for increased ratings and evidence that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that he Veteran contends that he suffers from PTSD due to his service in the Southwest Asia theater of operations from October 1990 to April 1991.  

The Veteran has identified numerous stressors and endorsed being exposed to combat during Desert Storm.  Reportedly, while stationed in Al Jabar, a scud went off right next to him and resulted in the death of fellow soldiers.  A VA examiner in October 2013 characterized the claimed stressor as related to the Veteran's fear of hostile military or terrorist activity.  Other stressors identified by the Veteran included being in a foxhole for over 12 hours, the death of a friend and fellow service member in a motor vehicle accident during service, and military sexual trauma.   

After service, treatment records after 2007 document a diagnosis of depression.  Starting in 2010 the Veteran was treated for PTSD and Major Depressive Disorder (MDD).  A VA psychologist in April 2004 opined, based on a "mini" examination, that the Veteran met the criteria for diagnoses of PTSD and MDD.  Thereafter, a VA examiner in October 2013 opined that the Veteran did not meet Criterion E or F for a diagnosis of PTSD.  The examiner diagnosed anxiety disorder, not otherwise specified (NOS); mood disorder, NOS, and; adjustment disorder, NOS.  The examiner opined the Veteran's current mental disorder symptoms were less than likely related to combat experiences.  The examiner, however, indicated that the Veteran's adjustment disorder was related to his reaction to his chronic illness and reported pain.  

Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Here the VA examiner's opinion suggests a nexus between the Veteran's psychiatric disorder and physical disabilities.  Given that it is unclear whether the Veteran's psychiatric disability may be secondary to a service-connected disability or secondary to a nonservice-connected disorder, to afford the Veteran every opportunity and to ensure that VA satisfies its duty to assist, the Board will remand the claim for a VA examination to determine whether any diagnosed psychiatric disability could be said to be caused by or aggravated by a service-connected disorder.

Concerning the claims for increased ratings for psoriatic arthritis, psoriasis and  IBS, the Veteran was most recently afforded a VA examination in connection with his claims in June 2009.  In subsequent statements in February 2011 and April 2014, the Veteran asserted that his service connected disabilities had increased in severity and impaired his ability to work.  In support of his appeal, the Veteran submitted a statement from his treating physician who noted that the Veteran suffered from moderate to severe psoriatic arthritis and was prone to frequent flare-ups despite good control with his current therapy.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions that his psoriatic arthritis, psoriasis and IBS have increased in severity and as the most recent examination of record is now eight years old, a new examination/s to evaluate the severity of the Veteran's disabilities is warranted.  

TDIU is also remanded as it is intertwined with the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice concerning the information and evidence necessary to substantiate a claim for service connection for an acquired psychiatric disability on a secondary basis, as well as a claim for entitlement to a TDIU.

2.  Obtain updated VA treatment records.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric disability examination to address his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file must be provided to the examiner for review in conjunction with the examination.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following:

a) The examiner should identify all psychiatric disorders found to be present, to include PTSD. 

The examiner should specifically determine if the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors (to include fear of hostile military or terrorist activity) that support that diagnosis.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing (under either DSM-IV or DSM-V criteria). 

b) Determine whether it is at least as likely as not (a probability of 50 percent or greater) that any current psychiatric disorder, other than PTSD, had onset during service, or is otherwise related to any aspect of the Veteran's service. 

c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder, other than PTSD, was caused by his service connected disabilities (fibromyalgia with fatigue, psoriasis, psoriatic arthritis, and/or IBS)?  The examiner should explain why or why not. 

d) If not caused by a service-connected disability, is it as likely as not that any diagnosed psychiatric disorder, other than PTSD, is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by a service-connected disability (fibromyalgia with fatigue, psoriasis, psoriatic arthritis, and/or IBS)?  Please explain why or why not.

If a permanent worsening of any psychiatric disorder beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the psychiatric disorder beyond the baseline level of disability related to the service connected disability(ies).

The rationale for all opinions rendered must be provided.

4.  Schedule the Veteran for a VA examination by to determine the current severity of the Veteran's IBS.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be performed.  The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected IBS under the rating criteria.  

The examiner must include a discussion as to whether disability is mild or moderate in severity with frequent episodes of bowel disturbance with abdominal distress, or whether there is evidence of severe diarrhea, or, alternating diarrhea and constipation, with more or less constant abdominal distress.  The examiner should also comment on the extent of any impairment of health and the effect of IBS on the Veteran's occupational and daily activity functioning.  

5.  Schedule the Veteran for a VA examination by to determine the current severity of the Veteran's psoriatic arthritis.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be performed.  The examiner is asked to answer the following questions:

a) Is the Veteran's psoriatic arthritis active?  If so, how many exacerbations per year does the Veteran have?  Does the Veteran's psoriatic arthritis produce definite impairment of health supported by examination findings or incapacitating episodes three or more times per year?

b) Identify any chronic residuals of psoriatic arthritis, identify the joints involved, and specifically report any limitation of motion or ankylosis of each joint involved, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion.

c) The examiner should also comment on the extent of any impairment of health and the effect of psoriatic arthritis on the Veteran's occupational and daily activity functioning.  

6.  Schedule the Veteran for a VA skin examination to determine the current severity of the Veteran's psoriasis.  The RO should make an attempt to schedule the VA skin examination such that it may be conducted when the Veteran's service-connected psoriasis is active.  If such examination cannot be conducted during a period of flare-up of the skin disorder, the examiner must record a detailed clinical history describing the symptom manifestations during flare-ups.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be performed.  The examiner is asked to answer the following questions:

a) The examiner should report the measurement of the percentage of the entire body and the percentage of exposed areas of the body affected by the service-connected psoriasis, including identifying the extent of area affected during flare-ups.

b) The examiner should please report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required and, if so, the total duration required over the past 12 months.

c) The examiner is asked to please specifically confirm whether or not the Veteran's history of use of methotrexate and/or Enbrel (etanercept) constitutes "systemic therapy such as corticosteroids or other immunosuppressive drugs."

d) Please identify (to the extent possible) the periods of time from 2009 until the present during which treatment of the Veteran's skin disorder required "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Please include in the examination report all details of the Veteran's history of use of such systemic therapy featuring corticosteroids or other immunosuppressive drugs obtained from interview of the Veteran and from review of medical records.  In particular, please identity the duration of any periods of time during which the Veteran's psoriasis skin disorder required treatment with such therapy "constantly," and any periods where the disorder required treatment with such therapy "for a total duration of six weeks or more" in a 12 month period.  If there are any periods of use of "systemic therapy such as corticosteroids or other immunosuppressive drugs" during which such treatment was medically required only for the Veteran's psoriatic arthritis, and were clearly not required for treatment of his skin disorder, please identify those periods in this response.

e) The examiner must indicate the effect of the Veteran's service-connected skin disability on his occupational and social functioning and his ordinary activities of daily life (including during flare-ups).

7.  After the development requested above has been completed to the extent possible, readjudicate the claims on appeal, including TDIU.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




